PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/668,233
Filing Date: 30 Oct 2019
Appellant(s): Yao et al.



__________________
David R. Moorman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 6 and 7.

(2) Response to Argument
C.	Does Not Disclose “chang[ing] a pressure reduction gradient while the pressure is being reduced in the wheel brake”
In page 5, the appellant argued that “Claim 1 requires that the pressure in the wheel brake is reduced by discharging hydraulic fluid from the wheel brake which is in turn “accomplished by adjusting the outlet valve in a predefined manner to change a pressure reduction gradient while the pressure is being reduced in the wheel brake.” Feigel does not disclose or suggest this limitation. To the contrary, Feigel discloses that the pressure reduction gradient is constant while the pressure is being reduced in the wheel brake. For instance, in [0070], Feigel discloses that “[t]his is a pressure reduction control operation with a constant closing pulse frequency [emphasis added],” and that “[f]rom time to, a brake pressure reduction is to be carried out with a constant setpoint pressure gradient, for which reason the associated inlet valve 6 a is closed and the open (Isoll) above the opening current Iö for a time period Δtö. [emphasis added]”. As can be seen in the reproduction of FIG. 4 provided below, the pressure reduction gradient is constant from time to and corresponds to the setpoint pressure curve 121 which in turn is due to the increasing gradient and constant pulse frequency of the control current 1”.
In response to appellant’s argument the examiner respectfully disagrees. Feigel discloses in paragraph 60 and Fig: 1, that “A general procedure for control of an outlet valve for carrying out a reduction of the wheel brake pressure pr from an initial value pa to a target value pz is explained with reference curve 106 in the left-hand diagram in FIG. 3”. Further, Feigel also discloses “Illustrative time profiles for an illustrative method for analog pressure reduction at one wheel brake, according to the example wheel brake 8, are shown in FIG. 4”. (quoting, paragraph. 0070).
As per figure 3, the curve 106 shows a change in pressure from pa to pz by changing the volume flow Q (paragraph 60). Pressure and Volume are inversely proportional to each other and therefore pressure changes as volume changes. Moving from one curve to another would require different amount of change, thus implying different pressure gradients. 
As per FIG: 4, Psoll is not an actual pressure curve and it’s pressure setpoint wheel brake pressure (curve 121), and actual wheel brake pressure is Pist (curve 120). As can be seen in figure 4, the slope of the curve (i.e. the pressure gradient) 120 changes during the course of the braking operation to follow curve 121 (target or setpoint pressure). At points, the slope is 0 (no pressure change) and between these plateaus are various different downward slopes indicating different pressure changes 

D.	Conclusion with respect to Claim 1
Therefore, as per FIG: 3(left) and 4, Feigel discloses “the reduction of pressure at the wheel brake accomplished by adjusting the outlet valve in a predefined manner to change a pressure reduction gradient while the pressure is being reduced in the wheel brake.
Therefore, the rejection of claim 1 over Feigel is proper for the reason set forth above and maintained the rejection.

II.	Rejection of Claim 13
In page 5, the appellant argued that “Rejection of Claim 13 Claim 13 stands rejected under 35 U.S.C. § 102 as being anticipated by Feigel. Claim 13, however, recites “a control unit ... configured to reduce the pressure at the wheel brake by adjusting the outlet valve in a predefined manner so as to change a pressure reduction gradient while the pressure is being reduced in the wheel brake.” As discussed above in regard to claim 1, Feigel does not disclose or suggest the limitation of “adjusting the outlet valve in a predefined manner to change a pressure reduction gradient while the pressure is being reduced in the wheel brake.” Accordingly, for the same reasons as 
In response to appellant’s argument the examiner respectfully disagrees. Feigel discloses in paragraph 60 and Fig: 1, that “A general procedure for control of an outlet valve for carrying out a reduction of the wheel brake pressure pr from an initial value pa to a target value pz is explained with reference curve 106 in the left-hand diagram in FIG. 3”. Further, Feigel also discloses “Illustrative time profiles for an illustrative method for analog pressure reduction at one wheel brake, according to the example wheel brake 8, are shown in FIG. 4”. (quoting, paragraph. 0070).
As per figure 3, the curve 106 shows a change in pressure from pa to pz by changing the volume flow Q (paragraph 60). Pressure and Volume are inversely proportional to each other and therefore pressure changes as volume changes. Moving from one curve to another would require different amount of change, thus implying different pressure gradients. 
As per FIG: 4, Psoll is not an actual pressure curve and it’s pressure setpoint wheel brake pressure (curve 121), and actual wheel brake pressure is Pist (curve 120). As can be seen in figure 4, the slope of the curve (i.e. the pressure gradient) 120 changes during the course of the braking operation to follow curve 121 (target or setpoint pressure). At points, the slope is 0 (no pressure change) and between these plateaus are various different downward slopes indicating different pressure changes over time (i.e. different gradients). So even assuming that the change from the plateau to one of the downward slopes doesn’t meet the claim limitation (which the examiner 
Therefore, as per FIG: 3(left) and 4, Feigel discloses “the reduction of pressure at the wheel brake accomplished by adjusting the outlet valve in a predefined manner so as to change a pressure reduction gradient while the pressure is being reduced in the wheel brake.
Therefore, the rejection of claim 13 over Feigel is proper for the reason set forth above and maintained the rejection.

III.	Dependent Claims 2-12
Claims 2-5, 8-12 depend directly or indirectly on independent claim 1, and therefore, the rejection over Feigel (US – 2015/0021978 A1) (Claims 2-5 and 8) and further in view of Pueschel (US – 5,820,229) (Claims 9-12) are proper for the reason set forth above and maintained the rejection.
Claims 6 and 7 withdrawn from rejection.








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SAN M AUNG/Examiner, Art Unit 3657         
                                                                                                                                                                                               
Conferees:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657    

                                                                                                                                                                                                    /JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.